Parskey, J.,
dissenting. Appeals may be taken to this court from final judgments of the superior court. General Statutes § 51-197a. Ordinarily, in a criminal case, the imposition of sentence is the final judgment of the court. State v. Parker, 194 Conn. 650, 652, 485 A.2d 139 (1984); State v. Grotton, 180 Conn. 290, 293, 429 A.2d 871 (1980). There are certain interim orders, however, which are also final judgments. In State v. Curcio, 191 Conn. 27, 463 A.2d 566 (1983), this court established a two-pronged test to determine which interim orders are final judgments. We there stated (p. 31) that an interim order is a final judgment if (1) it terminates a separate and distinct proceeding or (2) it so concludes the rights of the parties that further proceedings cannot affect them. I agree with the majority that the motion to transfer the case of a juvenile to the regular criminal docket is not a separate and distinct proceeding. State v. Parker, supra. Our differences revolve around the second Curcio prong. In my view a juvenile defendant does have a right which will be lost irreparably if the trial court’s order granting the motion to transfer is allowed to stand without immediate appellate review.
I
The fact that a defendant has an actual right, whether constitutional or statutory, does not mean that he is entitled to immediate review of its denial. The test is whether absent immediate review the right cannot be *320vindicated at all. If the right is capable of vindication at some point then the fact that a defendant must await the outcome of a trial before obtaining redress is merely one of the unfortunate by-products of citizenship in a free society. State v. Parker, supra, 658. Thus, the sixth amendment right to a speedy trial; United States v. MacDonald, 435 U.S. 850, 98 S. Ct. 1547, 56 L. Ed. 2d 18 (1978); the fourth amendment right to be free from unreasonable searches and seizures; Cogen v. United States, 278 U.S. 221, 49 S. Ct. 118, 73 L. Ed. 275 (1929); and a statutory grant of immunity from prosecution; Heike v. United States, 217 U.S. 423, 30 S. Ct. 539, 54 L. Ed. 821 (1910); are not entitled to interlocutory review because these rights may be vindicated post-trial. So too with applications for accelerated rehabilitation; State v. Spendolini, 189 Conn. 92, 454 A.2d 720 (1983); and a motion for dismissal of charges upon completion of the accelerated rehabilitation program. State v. Parker, supra.
There are cases, few in number, in which an appeal at an interim stage of the prosecution must be allowed if the defendant’s legal right, because of its nature, is to be vindicated at all. One such case involves double jeopardy. Abney v. United States, 431 U.S. 651, 97 S. Ct. 2034, 52 L. Ed. 2d 651 (1977). The reasoning here is that the rights conferred on a criminal accused by the double jeopardy clause, namely the right not to be placed in jeopardy a second time, would be significantly undermined if appellate review of double jeopardy claims were postponed until after conviction and sentence. Id., 660. Another case involves the rights conferred upon legislative officials by the speech and debate clause of the constitution of the United States. United States v. Helstoski, 442 U.S. 477, 99 S. Ct. 2432, 61 L. Ed. 2d 12 (1979); Dombrowski v. Eastland, 387 U.S. 82, 87 S. Ct. 1425, 18 L. Ed. 2d 577 (1967). The policy consideration here is that the speech or debate *321clause was designed to protect congresspersons not only from the consequences of the litigation’s results, but also from the burden of defending themselves, and that if a member of Congress is to avoid exposure to being questioned for acts done in either house his challenge to the indictment must be reviewable before exposure occurs. Helstoski v. Meanor, 442 U.S. 500, 508, 99 S. Ct. 2445, 61 L. Ed. 2d 30 (1979). The statutory rights accorded juveniles bring their cases within the narrow class of cases involving final judgments occurring at the interim stage of prosecution and therefore entitled to interim appellate review.
Any person under sixteen years of age is a “child”; General Statutes § 46b-120; whose offenses may not be prosecuted in the superior court; § 46b-145; but instead are to be processed as juvenile matters. § 46b-121. An offense, which if committed by an adult would be a crime, is to be regarded as a delinquency if committed by a child. § 46b-145. A juvenile who is charged with a delinquency has two important statutory rights, namely, the right to a private hearing; § 46b-122; and, if incarcerated, the right to be segregated from adult criminals. § 46b-131. See State v. Longo, 192 Conn. 85, 90-91, 469 A.2d 1220 (1984); State v. Bell, 179 Conn. 98, 99, 425 A.2d 574 (1979). It is to state the obvious to observe that both of these rights would be lost irreparably by the transfer of a juvenile’s case to the regular criminal docket. Once subjected to a public trial the juvenile’s right of privacy has not merely been infringed; it has been shattered. And once a juvenile has been mingled with adult criminals, in some cases possibly as long as two to three years, while his criminal case winds its way through the trial and appellate process, he will have been exposed to the very risk that segregated confinement is designed to avoid. Curcio posits that any ruling which so concludes the rights of a party that fur*322ther proceedings cannot affect them is a final judgment. The appeal from that judgment is not a matter of judicial discretion or judicial logomachy but rather is a matter of statutory right.
In State v. Longo, supra, we held that the denial of an application for youthful offender status was not a final judgment. Longo involved a potential rather than an actual right. Reasonable people may differ over whether the rule of finality encompasses both potential and actual rights. But where, as in this case, the issue involves the abrogation of actual rights the only question that remains is whether the right is capable of being vindicated by a postconviction appeal. If it cannot, the second Curdo alternative has been satisfied and appeal, is then a matter of course.
Although the situations warranting interlocutory appeal in criminal cases are rare, it is inaccurate to refer to them as exceptions to the final judgment rule. They are in fact examples of it. Curdo prescribed the litmus tests for ascertaining what interlocutory orders are final judgments. Once either test is satisfied the order is a final judgment and the appeal from that order is a matter of statutory right. If neither of the Curdo tests is satisfied, the order is not a final judgment and there is no right of appeal because the legislature has not authorized a right of appeal from interlocutory orders in criminal cases.
Although the second Curdo alternative has been satisfied in this case, the majority nevertheless denies the juvenile defendant an interlocutory appeal. The rationale for this curious decision is that others similarly situated have also been denied an interlocutory review and the potential for harm from an erroneous decision in this case is no greater in kind or degree from the others to warrant a different result here. The trouble with this rationale is that its focus is misplaced. The *323irreparable loss which is the focus of Curcio is the loss of a valuable right. The fact that once lost the right cannot be restored by later review is sufficient under Curcio to make the order which abrogates the right a final judgment. The majority would change this rule by declaring that in criminal cases, with the exception of double jeopardy claims, no orders, however conclusively they affect the rights of the parties, shall be subject to intermediate appellate review. Whether this would be a wise policy I need not consider. It is sufficient to observe that in arriving at this result the majority has not only rendered a major modification of Curcio, but, even more important, has ridden roughshod over rights created by state statute. Since the majority has spoken I must respect its judgment but I do not agree with it. What it says in effect is that not all interim final judgments are appealable but only those whose impact we regard as sufficiently harmful to warrant our early consideration. If the appealability of interim final judgments were addresssed to our discretion the decision would turn on appellate policy consideration but since the right of appeal is determined by statute such policy concerns are foreclosed.
II
Addressing the merits, General Statutes § 46b-126 provides that any child who has attained the age of fourteen and who has been charged, inter alia, with the commission of a class A felony may have his case transferred to the regular criminal docket provided that the court after investigation and a hearing has made written findings that there is probable cause to believe that (1) the child has committed the acts for which he is charged; (2) the child is not amenable to treatment in a state institution designed for children; and (3) because of his sophistication, maturity and previous juvenile adjudications the facilities used for regular criminal sessions of the superior court provide a more effective set*324ting for the disposition of the case. The trial court held an evidentiary hearing respecting the second and third criteria but refused an evidentiary hearing with respect to the first criterion. The trial court limited the proceeding respecting that criterion to a consideration of affidavits, following a procedure found to satisfy constitutional requirements for custodial detention. Gerstein v. Pugh, 420 U.S. 103, 95 S. Ct. 854, 43 L. Ed. 2d 54 (1975).
A “hearing” has been defined as a “ [proceeding of relative formality (though generally less formal than a trial), generally public, with definite issues of fact or of law to be tried, in which witnesses are heard and parties proceeded against have right to be heard, and is much the same as a trial and may terminate in a final order.” Black’s Law Dictionary (5th Ed.) p. 649. “Our cases consistently recognize the generally adversarial nature of a proceeding considered a ‘hearing,’ in which witnesses are heard and testimony is taken.” Rybinski v. State Employees’Retirement Commission, 173 Conn. 462, 470, 378 A.2d 547 (1977).
In construing language contained in a statute, commonly approved usage should control. State v. Antrum, 185 Conn. 118, 122, 440 A.2d 839 (1981). Furthermore “the principle of construction everywhere applied . . . [is] that when a statute uses a word in a certain sense, it is to be presumed to have been used in the same sense in all other parts of the statute wherever it occurs.” Beacon Falls v. Seymour, 44 Conn. 210, 217 (1876). It follows that absent a context showing a contrary meaning, the “hearing” referred to in the statute is an evidentiary hearing. In any event, there is nothing in the statute to suggest that the type of hearing to be held respecting the first criterion is to be any different from the hearing with respect to the other criteria. I would, therefore, set aside the judgment and remand the case for further proceedings consistent with this ©pinion.
*325The trial court, citing Breed v. Jones, 421 U.S. 519, 95 S. Ct. 1779, 44 L. Ed. 2d 346 (1975), concluded that were it to conduct an evidentiary hearing in order to determine whether there was probable cause to believe that the juvenile committed the offenses with which he was charged the finding of probable cause would constitute an adjudication and that thereafter the juvenile could not be tried in the regular criminal court without running afoul of the double jeopardy clause. It concluded therefore that in order to avoid constitutional problems the hearing to be conducted with respect to the first criterion could not be an evidentiary one. I do not agree. A finding of probable cause is not an adjudication of guilt. It is merely a determination that there is substantial evidence of the defendant’s complicity of the offense charged such that he ought to stand trial in adult court. Such determinations do not implicate the double jeopardy clause. In Breed the Supreme Court stated (p. 538 n.18) that “[w]e note that nothing decided today forecloses States from requiring, as a prerequisite to the transfer of a juvenile, substantial evidence that he committed the offense charged, so long as the showing required is not made in an adjudicatory proceeding. . . . The instant case is not one in which the judicial determination was simply a finding of, e.g. probable cause. Rather, it was an adjudication that respondent had violated a criminal statute.” The hearing and finding contemplated by § 46b-126 is the very probable cause hearing which the Supreme Court addressed in the foregoing footnote. The trial court’s constitutional concerns do not call for a different statutory construction than has been noted above or for a different result.